DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 30 September 2020.
Claims 6-9 are canceled.
Claims 20-23 are newly added.
Claims 1-5 and 10-23 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 30 September 2020:
a.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 9-11 of Applicant’s remarks, Applicant asserts that Jax fails to disclose the following limitation of claim 1: “each of the second-level AV information records at least one part of the first-level AV information of the corresponding first package unit and the first-level position code of the corresponding first package unit” and the following limitation of claim 16: “the second-level unit header records the first-level AV information and the first-level position code of each of the corresponding first package Jax and concludes the following: “Jax fails to disclose the relation between the ‘seek target positions of the extension layer correspond’ and the ‘sync headers of the base layer’. That is, Jax fails to disclose ‘the seek target positions of the extension layer correspond to the sync headers of the base layer’” (remarks, page 11, first full paragraph).
The Office respectfully disagrees with the above remarks. Jax states the following: “the enhancement layer requires for decoding the prior (at least partial) decoding of one or more base layer frames” (see Jax para. 0034) and “both layers start decoding from an entry point of the enhancement layer FAT” (see Jax para. 0039). These statements in Jax make it clear that there is a relationship and correspondence between the frames of the extension layer and those of the base layer. Furthermore, Jax graphically depicts this relationship and correspondence in Figure 1, which shows that seek target positions EP0, EP1, and EP2 of the enhancement layer clearly correspond to sync headers of the base layer. Therefore, Jax teaches the limitations as claimed.

	On pages 12-13 of Applicant’s remarks, Applicant asserts that Jax fails to disclose the following limitation of claim 1: “reading, by a reading unit, the first package unit whose first-level position code corresponds to the designated position code according to the designated position code.” In support of this argument, Applicant points to para. 0039 and Fig. 2 of Jax and concludes the following: “Jax fails to disclose that the ‘entry point of the enhancement layer FAT’ was used to point to a specific ‘section’ in the ‘base layer’” (remarks, page 12, last paragraph).
The Office respectfully disagrees with the above remarks. Applicant is advised that a correspondence does not necessarily imply an equivalence. Rather, a correspondence between two positions merely implies an association or relationship between them1. Jax states the following: “both layers start decoding from an entry point of the enhancement layer FAT” (see Jax para. 0039). This statement makes it clear that designated points in the enhancement layer have corresponding, i.e. associated or related, points in the base layer. Figure 1 of Jax graphically depicts this correspondence. Therefore, Jax teaches the limitation as claimed.

Dependent claims 2-5 and 10-15 and 17-19 are unpatentable over the prior art for the same reasons that claims 1 and 16 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jax et al. (U.S. Patent Application Publication No. 20130096929 A1, hereinafter referred to as Jax).
As to claim 1, Jax teaches a processing method for AV file, comprising:
receiving an operation instruction corresponding to a first AV file (see Jax para. 0023: searching/seeking in an audio-video bit stream), wherein the first AV file comprise a plurality of first package units (see Jax para. 0033 and Fig. 1: base layer comprises a plurality of sections) and a second-level unit header (see Jax para. 0034 and Fig. 1: extension layer comprises a header), each of the first package units comprises an AV frame and a first-level unit header (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header), the first-level unit header has a first-level AV information and a first-level position code of the first package unit, and the first-level AV information and the first-level position code of the first package unit are generated according to the AV frame (see Jax para. 0033 and Fig. 1: the sync header comprises frame size information and position information), the second-level unit header comprises a second-level position code and a plurality of second-level AV information respectively corresponding to the first package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2), each of the second-level AV information records at least one part of the first-level AV information of the corresponding first package unit and the first-level position code of the corresponding first package unit (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer), the operation instruction comprises at least one designated information (see Jax para. 0023: searching/seeking in an audio-video bit stream);
searching a second-level AV information corresponding to the at least one designated information from the plurality of second-level AV information in the second-level unit header according to the operation instruction (see Jax para. 0023: searching in an audio-video bit stream), wherein the first-level position code in the searched second-level AV information is regarded as a designated position code (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer and facilitate seek operations); and
reading, by a reading unit, the first package unit whose first-level position code corresponds to the designated position code according to the designated position code (see Jax para. 0039 and Fig. 2: seeking operation performed according to position information of the enhancement layer).

As to claim 10, Jax teaches wherein in the first AV file, the second-level unit header and the first package units are collected to be a second package unit (see Jax para. 0034 and Fig. 1: extension layer comprises a file header and data samples M0 to M2).

As to claim 12, Jax teaches wherein in the first AV file is an AV fragment or a complete AV (see Jax para. 0023: audio-video bit stream).

As to claim 13, Jax teaches wherein each of the AV frames comprises one of an image track, a sound track, and a combination thereof (see Jax para. 0023: audio-video bit stream).

As to claim 14, Jax teaches wherein each of the first package units further comprises a self-defined track, the self-defined track stores a self-defined data, an event data, or a combination thereof (see Jax para. 0008: ID3 tags adds additional information to audio streams).

As to claim 15, Jax teaches  wherein the self-defined track records image data or sound data in a binary structure (see Jax para. 0023: audio-video bit stream) and a plain text form (see Jax para. 0008: ID3 tags adds additional information to audio streams).

As to claim 16, Jax teaches an establishing method for AV file, comprising:
receiving at least one AV frame (see Jax para. 0023: audio-video bit stream; and see Jax para. 0033 and Fig. 1: encoding of frames);
recording the at least one AV frame as at least one first package unit, respectively (see Jax para. 0033 and Fig. 1: encoding of frames), wherein the recording step of each of the first package units comprises:
generating a first-level unit header according to the at least one AV frame (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header), wherein the first-level unit header stores a first-level AV information and a first-level position code of the at least one first package unit which correspond to the at least one AV frame (see Jax para. 0033 and Fig. 1: the sync header comprises frame size information and position information); and
combining the at least one AV frame and the first-level unit header to be the first package unit (see Jax para. 0033 and Fig. 1: each section of the base layer comprises a frame and a sync header); and
packaging the at least one first package unit as at least one second package unit according to each of the first-level position codes, wherein each of the at least one second-level package units comprises a second-level unit header and a predefined number of the first package units (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2, and the seek target positions of the extension layer correspond to the sync headers of the base layer), and the second-level unit header records the first-level AV information and the first-level position code of each of the corresponding first package units and a second-level position code (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer).

As to claim 17, Jax teaches wherein the packaging step of each of the second package units comprises:
generating the second-level unit header according to each of the first-level unit headers of the predefined number of the first package units (see Jax para. 0034 and Fig. 1: the seek target positions of the extension layer correspond to the sync headers of the base layer); and
packaging the predefined number of the first package units and the second-level unit header (see Jax para. 0033-0034 and Fig. 1: encoding of frames for the base layer and the enhancement layer).

As to claim 19, Jax teaches wherein the second-level position code corresponds to the at least one second package unit (see Jax para. 0034 and Fig. 1: extension layer comprises seek target positions and data samples M0 to M2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jax et al. (U.S. Patent Application Publication No. 20130096929 A1, hereinafter referred to as Jax) in view of Ando et al. (U.S. Patent No. 6,580,873 B2, hereinafter referred to as Ando).
As to claim 2, Jax does not appear to explicitly disclose duplicating the read first package unit to a second AV file after the reading step of the first package unit, wherein the first AV file and the second AV file have a same file format; and updating the second-level AV information corresponding to the duplicated first package unit in the first AV file to a second-level unit header of the second AV file.
However, Ando teaches further comprising:
duplicating the read first package unit to a second AV file after the reading step of the first package unit, wherein the first AV file and the second AV file have a same file format (see Ando col. 34 L11-17: digital copying of video file); and
updating the second-level AV information corresponding to the duplicated first package unit in the first AV file to a second-level unit header of the second AV file (see Ando col. 22 L12-25: updating of position information upon data change).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax to include the teachings of Ando because it minimizes the number of rewrites of data (see Ando col. 22 L37-46).

As to claim 3, Jax as modified by Ando teaches wherein in the first AV file, the second-level unit header and the first package units are collected to be a second package unit (see Jax para. 0034 and Fig. 1: extension layer comprises a file header and data samples M0 to M2).

As to claim 4, Jax as modified by Ando teaches  further comprising: updating the first-level position code of the duplicated first package unit in the second AV file (see Ando col. 34 L11-17: digital copying of video file; and see Ando col. 22 L12-25: updating of position information upon data change).

As to claim 5, Jax as modified by Ando teaches wherein in the first AV file, the second-level unit header and the first package units are collected to be a second package unit (see Jax para. 0034 and Fig. 1: extension layer comprises a file header and data samples M0 to M2).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jax et al. (U.S. Patent Application Publication No. 20130096929 A1, hereinafter referred to as Jax) in view of Chander et al. (U.S. Patent Application Publication No. 20150278271 A1, hereinafter referred to as Chander).
As to claim 11, Jax does not appear to explicitly disclose wherein in the first AV file, several second package units and a third-level unit header are packaged as a third package unit, and the third-level unit header stores the plurality of second-level AV information, the second-level position codes, and the corresponding first-level position codes in the second-level unit header related to the second package units.
However, Chander teaches wherein in the first AV file, several second package units and a third-level unit header are packaged as a third package unit (see Chander para. 0044 and Fig. 3A: tiered data structure comprising at least three levels; and see Chander para. 0054: data headers), and the third-level unit header stores the plurality of second-level AV information (see Chander para. 0054 and 0089: data headers store metadata for the data objects), the second-level position codes, and the corresponding first-level position codes in the second-level unit header related to the second package units (see Chander para. 0054, 0089, and Fig. 3D: data headers store data offset information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax to include the teachings of Chander because it improves the performance and efficiency of a tiered data structure (see Chander para. 0014) and enables binary searching of data objects (see Chander para. 0089).

As to claim 18, Jax does not appear to explicitly disclose packaging the at least one second package unit as at least one third packaging unit consecutively, wherein each of the at least one third package units comprises a third-level unit header and a predefined number of the second package units, and the third-level unit header records the second-level AV information and the second-level position code of each of the corresponding second package units and a third-level position code corresponding to the at least one third package unit.
However, Chander teaches further comprising:
packaging the at least one second package unit as at least one third packaging unit consecutively, wherein each of the at least one third package units comprises a third-level unit header and a predefined number of the second package units (see Chander para. 0044 and Fig. 3A: tiered data structure comprising at least three levels; and see Chander para. 0054: data headers), and the third-level unit header records the second-level AV information and the second-level position code of each of the corresponding second package units and a third-level position code corresponding to the at least one third package unit (see Chander para. 0054, 0089, and Fig. 3D: data headers store metadata for the data objects and offset information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jax to include the teachings of Chander because it improves the performance and efficiency of a tiered data structure (see Chander para. 0014) and enables binary searching of data objects (see Chander para. 0089).

Allowable Subject Matter
Claims 20-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Correspondence defined as “a relation between sets in which each member of one set is associated with one or more members of the other,” see Merriam Webster’s Online Dictionary https://www.merriam-webster.com/dictionary/correspondence